DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 and 14-20 are allowed over the prior art of record. The examiner’s statement of reasons for allowance is given on pp. 8-11 of applicant’s remarks filed on 14 February 2022. 
Kim et al. US 2016/0181351 is cited here as analogous art. Kim et al. Figs. 3F, 4A-4B discloses an integrated chip comprising a BiCMOS DMOS 410, an UHV device region 420 and an UHV resistor region 430. The insulator thicknesses are formed to be different in the three regions. The insulator 170b formed in the UHV resistor region includes an oxide that has first tapered edges, a center portion of a first thickness, and an intermediate portion between opposite edges of the first tapered edges and the center portion, the intermediate portion having a third thickness of the first field relief oxide that is less than the first thickness. 
The prior art of record does not disclose or otherwise render obvious “a field-plated FET having a first field relief oxide that has first tapered edges, a center portion of a first thickness, and an intermediate portion between opposite edges of the first tapered edges and the center portion, the intermediate portion having a third thickness of the first field relief oxide that is less than the first thickness,” in combination with the remaining claim elements.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898